 WHITE FRONT STORES, INC.175WhiteFront Stores,Inc.andLos Angeles Joint Ex-ecutive Board of Hotel and Restaurant Employeesand Bartenders Unions,AFL-CIO'andRetailClerks Union,Local 7702 Party to the Contract.Case 31-CA-315 (formerly 21-CA-6897)June 28, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn March 20, 1967, Trial Examiner Wallace E.Royster issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent, the Clerks,and General Counsel filed exceptions to the TrialExaminer'sDecision and supporting briefs; theJoint Board filed cross-exceptions and a brief insupport thereof; the Respondent and Clerks filedseparate answering briefs to the General Counsel'sexceptions and brief; and Respondent filed an an-swering brief to the Joint Board and cross-excep-tions to the Trial Examiner's Decision and a briefin support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-ionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs of the parties, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, withthe following observations:We agree with the Trial Examiner that theRespondent violated Section 8(a)(5) of the Act inrefusing to recognize and deal with the Joint Boardas the representative of the snackbar employees. Itisclear that from March 1, 1965, when the Re-spondent took over the snackbar from Bab-Randand operated the snackbar itself as a part of its re-taildepartment store, the snackbar continued toprovide the same products and services, at the samelocation, and with the same work force doing thesame job under the same immediate supervision andusing the same equipment and methods. The dutiesof these snackbar employees always have differedfrom those of Respondent's other employees, andonly 3 months before transferring to Respondent'spayroll they had chosen the Joint Board as theirstatutory bargaining agent in an election conductedby this Agency. As the record thus clearlyestablishes that the Respondent took over a cohe-sive, identifiable group of employees who continuedto function as a separate group and who have beenseparatelyrepresentedbyaBoard-certifiedrepresentative, we find `that the Respondent wasobligated to bargain with such chosen representa-tive and that its failure to do so was a violation ofSection 8(a)(5) of the Act. In these circumstances,we find it unnecessary to consider, and do not passupon or adopt, the Trial Examiner's conclusion thatthe Respondent is not engaged in the same employ-ing industry as Bab-Rand.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,WhiteFront Stores, Inc., Los Angeles,California, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order.IHereinafter also referred to as Joint Board.Hereinafter also referred to as ClerksTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEWALLACE E. RoYSTER, Trial Examiner: This matterwas tried in Los Angeles, California, on September 26and 27, 1966. The complaint alleges that White FrontStores, Inc., herein the Respondent, has engaged in unfairlabor practices within the meaning of Section 8(a)(1), (2),(3), and (5) of the National Labor Relations Act, hereinthe Act, by entering into a collective-bargaining agree-ment with Retail Clerks Union, Local 770, herein theClerks, covering Respondent's employees and containinga union-shop clause at a time when Los Angeles Joint Ex-ecutive Board of Hotel and Restuarant Employees andBartenders Unions, AFL-CIO, herein the Joint Board,was the certified representative of the employees in thebargaining unit.The Respondent and the Clerks, in their respective an-swers, admit that they entered into a bargaining relation-ship in respect to the employees comprising the allegedlyappropriate bargaining unit but deny the conclusion thatunfair labor practices have been committed. All partieshave filed briefs.'From my observation of the witnesses,-" in consider-ation of the briefs filed, and upon the entire record in thecase, I make the following:'The posthearingmotion tocorrect the transcriptis grantedzThere isno substantial dispute on the facts.Credibilityisnot in-volved.166 NLRB No. 1 1 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a California corporation operatinga number of discount department stores at various loca-tions in the State of California. The Respondent has anannual gross volume of sales exceeding $500,000 and an-nually purchases and receives goods and products valuedatmore than $50,000 from points located outside theState of California. I find, as is conceded, that theRespondent is an employer engaged in commerce and ina business affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe Joint Board and the Clerks are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESOnly Respondent's store located on Jefferson Bou-levard in Los Angeles is involved.Effective July 1, 1962, the Respondent and the Clerksentered into a collective-bargaining agreement for aperiod of 5 years covering "all retail store employees andoffice clerical employees whose work is related to theoperation of the retail stores (including, subject to theprovisions of section E hereof, employees of lessees,licensees and concessionaires) employed in the retailstores and offices of the employer located within thepresent geographic jurisdiction of the Union," with usualexclusions. The agreement provides further that shouldthe Respondent acquire an additional store or departmentwithin the Clerks' geographic jurisdiction, the agreementwould be applied to the employees in this acquisition. InNovember 1962, the Jefferson store opened. At about thetime of opening, Bab-Rand Company, herein calledBab-Rand, was licensed by the Respondent to operate asnackbar at the Jefferson store. In 1964, upon ap-propriate petitions, the Board after hearing decided thatthe snackbar workers at the Jefferson store constituted anappropriate bargaining unit; that they were employed byBab-Rand alone and not by Bab-Rand and the Respond-ent jointly, and directed an election.3 In November1964, the Board certified the Joint Board as the exclusivebargaining representative of Bab-Rand snackbar workersat the Jefferson store.4 Thereafter, Bab-Rand and theJoint Board executed a collective-bargaining agreementcovering these employees.On February 28, 1965, Bab-Rand ceased its snackbaroperation in the Jefferson store and at other locationswhere it had similar snackbars in Respondent's stores.EffectiveMarch 1, all of the snackbar employees at theJefferson store were transferred to Respondent's payrolland since have remained direct employees of Respond-ent.On March 30, the Clerks wrote to the Respondentsuggesting a wage scale schedule for snackbar employeesat the Jefferson store. This was accepted and made effec-tive as of March 1.a 147 NLRB 2474The Board found the appropriate unit to consist of- "All snackbarwaiters and waitresses, cooks, and dishwashers . . excluding all otheremployees, guards, and supervisors as defined in the Act "5This may reflect an afterthought on the part of the Respondent. Em-ployee Annie Valliant testified that Sam Israel, the store manager, told herOn June 23,the Respondent wrote to the Clerks inconnection with the snackbar employees,stating its beliefthat such employees were properly within the coverageof the 1962 contract but that union-security provisionswould not be made effective until there was an authorita-tive determination as to the propriety of this action.5 TheClerks accepted this understanding.On June 14,the Joint Board wrote the Respondentrenewing an earlier oral demand that it be recognized asthe lawful representative of the snackbar employees andasking for a meeting. The Respondent refused to meetwith or deal with the Joint Board claiming that its obliga-tion under its contract was to deal only with the Clerks inall bargaining matters affecting the snackbar employees.The snackbar employees have continued to work muchas they did before and with the same or similar equip-ment.The snackbar supervisor,LeviMontgomery,remains on his job but no longer has authority to hire ordischarge.Thispower is now exercised by Respondent'sstore manager,or one of his assistants,and the snackbaroperation is now conducted by the Respondent asanother department in its store.One snackbar employee,at his request,has been transferred to another depart-ment. On some occasions some snackbar workers havebeen required to do odd tasks not before given to them;sweeping floors outside the snackbar area and bringing inshopping carts from the parking lot. There is no dif-ference in the character or extent of control exercised bythe Respondent over snackbar employees in comparisonwith that over employees in other store departments.When it decided in June 1964 that the snackbar em-ployees constituted an appropriate bargaining unit, thecriteria relied upon by the Board were that they were em-ployees of Bab-Rand and were the only Bab-Rand em-ployees in the store.Once the finding of employment rela-tionship was made and its reach defined,it followed thatthe snackbar employees were entitled to choose arepresentative to bargain with that employer.Their choiceof the Joint Board resulted in a certification whichBab-Rand was obliged to honor, absent unusual circum-stances, for at least a year.With the certification littlemore than 3 months old,Bab-Rand left the scene andRespondent became the employer. The central argumentsupporting the complaint is that the Respondent is the"successor"to Bab-Rand, that there was a continuationof the "employing industry,"and that under well-settledBoard and court decisions the Respondent must acceptthe unit determination and bargainwiththe Joint Board.The Respondent and the Clerks cannot now relitigatethe 1964 representation case and have not attempted todo so.They argue,however,that the Respondent is nota "successor"to the business of Bab-Rand as that termhas been given meaning in Board decisions and that inany event it cannot be demonstrated that the Respondentis the same "employing industry"as Bab-Rand.In August 1965, the Board had before it a representa-tion case involving a question of successorship with theRespondent as one of the parties. In its decisions theBoard found that an entity named Bristlo had beenlicensed to operate liquor departments in seven ofinMay that the snackbar employees were required tojoin the Clerks RonMitton, another employee, testified that Valliant passed on this directiveto him. Both acted upon it Israel made no mention of this matter in histestimony. I find that Valliant and Mittonjoined the Clerks in the beliefthat to do so was a condition of employment.6Triumph Sales, Inc.,154 NLRB 916,918 WHITE FRONT STORES, INC.177Respondent's stores and had entered into collective-bar-gaining contracts with the Clerks and with sister locals ofthe Clerks covering employees in some if not all these de-partments. Bristlo became bankrupt and another en-trepreneur, Triumph, purchased merchandise, equipmentand State liquor licenses from Bristlo through the receiverin bankruptcy and, after executing license agreementswith the Respondent, operated 11 liquor departments inas many of its stores. Included in the 11 were the 7 earlieroperated by Bristlo. Bristlo had 7 employees but only 3of these came over to Triumph and the latter hired 17 ad-ditional workers. Triumph also added a line of gourmetfoods not previously handled by Bristlo. On the basis ofthese factors the Board concluded that the "employing in-dustry," Triumph, was not "essentially the same" andthat Triumph was not Bristlo's successor. The contractsrunning between Bristlo and various locals of the RetailClerks, although unexpired, were held not to constitutebars to elections.Guided by this decision and considering that theRespondent is in the business of operating discount de-partment stores offering a wide range of merchandise tothe public in which snackbars play an inconsiderable part,I conclude that the Respondent is not the same "employ-ing industry" as Bab-Rand and thus is not a successor toBab-Rand.This finding, however, is only a step on the journey todisposition of this case. The Respondent, even though itis not Bab-Rand's successor, may still have been obligedto recognize the Joint Board and still faces the complaintthat it unlawfully extended recognition to and contractedwith the Clerks. The law does not frown upon the em-ployer who accepts a union's claim that it is the bargain-ing representative of his employees unless elements arepresent to indicate that recognition represents the fruitionof the desires of the employer and the union rather thanthat of the employees affected. One need not speculateabout the preferences of the Respondent and the Clerks.Both contended even when Bab-Rand was the employerthat the snackbar employees came under the Clerks' con-tract and, once Bab-Rand disappeared, the claim of theClerks to be the bargaining representative of the newlyacquired employees was quickly honored. I think there isno greater reason to speculate about the desires of theemployees. They had voted in November 1964 forrepresentation by the Joint Board. There is nothing in therecord to indicate that by the following March they hadchanged allegiance.Perhaps the Respondent should have invoked theBoard's processes to resolve the matter. If it was then de-cided that despite the change of employers the snackbaremployees still constituted an appropriate bargainingunit, recognition of the Clerks would clearly have beenunlawful.No labor organization other than the JointBoard could convincingly have claimed then to have beenthe employees' choice. The Respondent argues, in sub-stance, on this aspect of the case that this question can beresolved as well in an unfair labor practice proceeding asin a representation case. The fact that this can be and willbe done, does not, however, absolve the Respondentfrom the consequences of its action.Decision must turn, as I view it, on the question ofwhether the snackbar employees still constituted an ap-propriate bargaining unit after they were placed onRespondent's payroll. The decision of the Board in therepresentation case does not dispel doubt. The onlyreason articulated there to support the unit determinationwas that it included all of the employees of Bab-Rand atthe store. If other considerations had play they are notmentioned. But other factors deserving of some weightsuggest themselves. The Respondent saw fit to arrangefor the operation of snackbars in its stores by licenseesand continued this arrangement until Bab-Rand was nolonger able to perform. Snackbars are distinct from otherdepartments in the store in that they provide a servicerather than merchandise. It seems probable that shopperspatronize the snackbar because it is convenient to do soduring a shopping interlude and that its primary functionis to permit a hungry customer to satisfy his want whilekeeping him in the store. One snackbar employee waspermanently transferred to another department but thereisno practice of interchange. Snackbar employees aresnackbar employees and that is where they work. Finally,the Board has held, implicitly but in my view clearly, thatsnackbar workers consitute an appropriate bargainingunit even in the circumstances where they are carried onthe same payroll as other employees in a store. That isone of the teachings of theBoy'sMarkets, Inc.,156NLRB 105, enfd. 370 F.2d 205 (C.A. 9).I conclude that the snackbar employees at the Jeffersonstore continued on and after March 1, 1965, to constitutea unit appropriate for purposes of collective bargaining.At no time before the Respondent entered into itsagreement with the Clerks bringing the snackbar em-ployees under the coverage of the general contract hadany such employee designated the Clerks to representhim. There is no evidence that the Clerks sought such anexpression from the employees. It was content to attainbargaining status through the willingness of the Respond-ent to accord it to them. The Joint Board alone has beendesignated by the snackbar employees to bargain forthem. The Respondent must give effect to that designa-tion.I find that on March 1, 1965, the Joint Board was theexclusive bargaining representative of Respondent'ssnackbar employees at the Jefferson store and that byrefusing at all times to recognize and bargain with thatrepresentative, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) ofthe Act.By extending recognition to and by entering into a con-tract with the Clerks affecting the wages, hours, workingconditions, and other conditions of employment ofsnackbar employees at the Jefferson store, the Respond-ent has given assistance and support to the Clerks andhas thereby engaged in unfair labor practices within themeaning of Section 8(a)(2) of the Act.By entering into a union-security agreement with theClerks which by its terms required snackbar employeesto obtain and maintain membership in the Clerks, theRespondent has imposed an unlawful condition of em-ployment and has thereby engaged in unfair' labor prac-tices within the meaning of Section 8(a)(3) of the Act.By the commission of the unfair labor practices setforthabove, the Respondent has interfered with,restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act and has therebyengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and such of them as have been found toconstitute unfair labor practices tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the purposes and policies of theAct.As the Clerks are not and have not been the bargainingrepresentative of the snackbar employees, the recognitionextended to the Clerks must be withdrawn and the con-tract with the Clerks no longer be given effect. To the ex-tent that snackbar employees have by reason of recogni-tionof the Clerks and because of the contract with theClerks been required to or have been told in circum-stances inducing belief of a requirement to obtain mem-bership in the Clerks or to pay anysumsto the Clerks asan actual or supposed condition of employment, theRespondent must reimburse such individuals -by payingto them all of such sums together with interest at the rateof 6 percent per annum computed quarterly.7Upon request, the Respondent must bargain with theJointBoard as the exclusive representative of thesnackbar employees at the Jefferson store. The contractbetween Bab-Rand and the Joint Board, upon notice, isterminable on March 15, 1967, before this Decision willbe in the hands of the parties. Arguably, at least Re-spondent in effect gave such notice of termination byrefusing to concede that it was bound to the Joint Boardby this contract. There seems now to be little point indeciding whether the Respondent at all times since itbegan the snackbar operation on March 1, 1965, wasrequired to give effect to the Joint Board contract. It thenbecame the employer of a group of employees who had abargaining representative. It could not lawfully changethe substantive conditions of their wages, hours, workingconditions, and other conditions of employment withoutgoing through the bargaining process to agreement or im-passe. As it refused to bargain,: it follows that any changein such matters made in respect to the snackbar workersmust at the request of the Joint Board be rescinded andthat any monetary loss suffered by the employees on thataccount be returned to them with interest at the rate of 6percent per annum.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Joint Board and the Clerks are labor organiza-tions within the meaning of Section 2(5) of the Act.3.On March 1, 1965, and at all times since, the JointBoard has been and is the exclusive bargaining represen-tative of all snackbar waiters and waitresses, cooks, anddishwashers employed at the Jefferson store, excludingall other employees, guards, and supervisors as definedin the Act; a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.By refusingat all times sinceMarch 1, 1965, torecognize the Joint Board as such bargaining representa-tive and by refusing to bargain with the Joint Board inrespect to the wages, hours, working conditions, andother conditions of employment of snackbar employeesat the Jefferson store, the Respondent has engaged in un-fair labor practices within the meaning of Section 8(a)(5)of the Act.5.By recognizing the Clerks as bargaining representa-tive of the snackbar employees at the Jefferson store andby entering into a contract with the Clerks affecting suchemployees, the Respondent has contributed support andassistance to the Clerks and has thus engaged in unfairlabor practices within the meaning of Section 8(a)(2) ofthe Act.6.By contracting with the Clerks to require member-ship in the Clerks as a condition of employment, theRespondent has discriminated in regard to tenure of em-ployment to encourage membership in the Clerks and hasthus engaged in unfair labor practices within the meaningof Section 8(a)(3) of the Act.7.By contributing support and assistance to theClerks, by refusing to bargain with the Joint Board, byconditioning employment upon membership in the Clerks(allwith respect to the snackbar employees at the Jeffer-son store), theRespondent has interferedwith,restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act and has therebyengaged inunfair labor practices within themeaning ofSection 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,I recommend that White Front Stores, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Assisting or contributing support to the Clerks inconnection with the claim of that labor organization torepresent snackbar employees at the Jefferson store.(b)Recognizing the Clerks as bargaining representa-tive of snackbar employees at the Jefferson store or giv-ing effect to any contract with that labor organization af-fecting such employees.(c)Refusing to bargain with the Joint Board as the ex-clusive representative of the snackbar employees at theJefferson store.(d) In any like or similar manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist the JointBoard or any other labor organization, to bargain collec-tively through representatives of their own choosing, andto engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent7F. W. Woolworth Company,90 NLRB 289,Isis Plumbing & HeatingCo., Inc.,138 NLRB 716. WHITE FRONT STORES, INC.179that such right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Withdraw and withhold recognition from theClerks as bargaining representative of snackbar em-ployees at the Jefferson store and cease giving effect toany contract, agreement, or understanding with that labororganization relating to those employees.(b)Reimburse the Jefferson store snackbar employeeswith interest for any sums paid by them to the Clerksbecause of the actual or asserted existence of any con-tractual arrangement between White Front Stores, Inc.,and the Clerks.(c)Make whole the snackbar employees at the Jeffer-son store with interest for any financial benefit lost tothem by reason of any changes in wages, hours, workingconditions, or other conditions of employment made ef-fective on or since March 1, 1965, from the date of anysuch change to the date when such matters have been bar-gained with the Joint Board to agreement or impasse.(d)Post at its Jefferson store copies of the attachednotice marked "Appendix."8 Copies of this notice to befurnished by the Regional Director for Region 31, LosAngeles,California, shall, after being signed by arepresentative of the Respondent, be posted by it im-mediately in conspicuous places including all placeswhere notices to snackbar employees are customarilyposted, and be maintained by it for 60 consecutive daysthereafter.Reasonable steps shall be taken by theRespondent to insure that such notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of receipt of thisDecision, what steps it has taken to comply herewith.98 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."9 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL SNACKBAR EMPLOYEES AT THEJEFFERSON STOREPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL upon request bargain with Los AngelesJoint Executive Board of Hotel and Restaurant Em-ployees and Bartenders Unions, AFL-CIO, as yourexclusive bargaining representative and, if an un-derstanding is reached, embodyit ina signed agree-ment.WE HEREBY withdraw recognition from RetailClerks Union, Local 770 and will no longer give ef-fect to any contract with that organization coveringyou at this store.WE WILL reimburse you with interest for sums anyof you have paid to the Retail Clerks on and sinceMarch 1, 1965, because of an actual or supposedrequirement that you had to pay any money to thatlabor organization in order to stay in our employ.WE WILL make all of you whole for any financialloss arising from your employment with us on andsince March 1, 1965, due to our failure to recognizeand bargain with Los Angeles Joint Executive Boardof Hotel and Restaurant Employees and BartendersUnions, AFL-CIO.WE WILL NOT by imposing a bargaining represen-tative upon you or by refusing to recognize the bar-gainingrepresentative of your choice, or in any likeor similar manner interfere with, restrain, or coerceyou in the exercise of your right to self-organization,to form, join, or assist any labor organization, to bar-gain collectively through a representative of yourchoosing and to engage in other concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or allsuch activities, except to the extent that such rightmay be affected by an agreement requiring member-ship in a labor organization as a condition of employ-ment as permitted by Section 8(a)(3) of the Act.WHITE FRONT STORES, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 215 WestSeventh Street, Los Angeles, California, Telephone688-5850.